Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email communication with David Takagawa on 8/19/22.
The claims have been amended as follows:
REPLACE CLAIM 18 BY:
A luminaire comprising: a housing; a light guide comprising: a planar body comprising: light receiving surfaces at opposing outer sides of the planar body; a light transmission region in optical communication with the first light receiving surface; an array of apertures, each comprising an inner circumferential wall defining a light emission region, the inner circumferential wall comprising  a plurality of vertically extending flutes; whereby substantially all light received at the light receiving surface internally reflects through the transmission region before extraction at the emission region; a plurality of point light sources in optical communication with the light receiving surfaces of the light guide; wherein a bottom surface of the aperture is coupled to a cup, wherein the cup comprises a reflective inner wall, wherein the planar body comprises a pair of cutouts, each cutout adjacent a corresponding side of an aperture, wherein a cutout of an aperture and a cutout of an adjacent aperture join to form a combined cutout, wherein the individual cutouts are triangular and the combined cutout is diamond shaped.

         	CANCEL CLAIMS 36 AND 37.

Examiner’s reasons for allowance
Claims 18-19, 21-35, and 38-40 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
 Regarding claim 18, JP 2016167425, (English Translation) teaches a  luminaire (Fig.3A) comprising: a housing (100 and 14 enclosing the  light guide); a light guide  comprising: a planar body 42 comprising: light receiving surface 11A at outer side  of the planar body; a light transmission region in optical communication with the first light receiving surface; an aperture comprising an inner circumferential wall defining a light emission region (central region in Fig.3A), the inner circumferential wall comprising a plurality of vertically extending flutes (grooves formed between gratings 22) ; whereby substantially all Light received at the Light receiving surface internally reflects through the transmission region before extraction at the emission region, 
whereas 
US 10094970 teaches a light guide wherein light receiving surfaces at opposing outer sides of the planar body; a plurality of point light sources 22A in optical communication with the light receiving surfaces of the light guide (Fig.5) and further US 20110199753 A1 teaches the aperture is coupled to a cup, wherein the cup comprises a reflective inner wall.  
 However, the prior art neither shows nor suggests the limitations of “wherein the planar body comprises a pair of cutouts, each cutout adjacent a corresponding side of an aperture, wherein a cutout of an aperture and a cutout of an adjacent aperture join to form a combined cutout, wherein the individual cutouts are triangular and the combined cutout is diamond shaped”.
 	Claims 19, 21-35, and 38-40 are allowable because of their dependency status from claim 18.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875